Case 1:20-cv-02831-JPH-DLP Document 1 Filed 11/02/20 Page 1 of 10 PageID #: 1




                     UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

KAI MCLAUGHLIN                         )
                                       )
             Plaintiff,                )
                                       )
      vs.                              )            CASE NO.
                                       )
HANCOCK REGIONAL HOSPITAL              )
                                       )
             Defendant.                )

                            COMPLAINT FOR DAMAGES
      Plaintiff, Kai McLaughlin (hereinafter “McLaughlin”), by his counsel, and for

his cause of action against Defendant, Hancock Regional Hospital (hereinafter

“Hancock Hospital” or “Defendant”), states as follows:

                               I.     INTRODUCTION

      1.     McLaughlin was employed by Hancock Hospital from November 3, 2014

until he voluntarily resigned on February 21, 2019. Beginning in 2015, McLaughlin

became the only maintenance personnel working on second shift. The Director of

Maintenance, PJ Robbins (“Robbins”) instructed McLaughlin to clock in and clock out

for meal breaks. Robbins further directed McLaughlin to continue working through

his meal breaks. McLaughlin also informed his direct supervisor, Tom Surface

(“Surface”) of his continued work during his meal breaks. Robbins and Surface both

dismissed McLaughlin’s concerns and disregarded the fact he continued to work (as

directed) during his meal breaks. As a result, McLaughlin was not compensated for

the time he worked during his 30 minute meal breaks beginning in the fall of 2015
Case 1:20-cv-02831-JPH-DLP Document 1 Filed 11/02/20 Page 2 of 10 PageID #: 2




and continuing through his resignation. 1 Moreover, as a result of this uncompensated

time, McLaughlin was not properly paid all of his overtime compensation.

                                          II.     PARTIES

       2.      At all relevant times, McLaughlin resided in Indianapolis, Marion

County, Indiana.

       3.      At all relevant times, Defendant operated Hancock Regional Hospital

located at 801 N. State Street, Greenfield, IN 46140, which is in Hancock County,

and has over 100 employees.

                           III.      JURISDICTION AND VENUE

       4.      This Court has jurisdiction over the subject matter of this Complaint

under 28 U.S.C.A. § 1331, 29 U.S.C.A. §201 et seq., and supplemental jurisdiction

over Plaintiff’s claims raised under Indiana law.

       5.      Venue is proper in this Court pursuant to 28 U.S.C.A § 1391 because the

unlawful conduct alleged herein was committed in the Southern District of Indiana.

                               IV.      FACTUAL ALLEGATIONS

       6.      McLaughlin was employed by Hancock Hospital in Greenfield, Hancock

County, Indiana to work as maintenance personnel.




1
 On fourteen occasions, McLaughlin was forced to completely skip his meal break because of an
emergency maintenance issue and could not spare time to even clock out for lunch. On those occasions,
Hancock Hospital adjusted McLaughlin’s pay to account for the missed lunches.

                                                 2
Case 1:20-cv-02831-JPH-DLP Document 1 Filed 11/02/20 Page 3 of 10 PageID #: 3




        7.     At all relevant times, on information and belief, Hancock Hospital was

and continues to be an employer engaged in interstate commerce within the meaning

of the FLSA.

        8.     McLaughlin is a covered individual within the meaning of the FLSA.

        9.     On November 3, 2014, Hancock Hospital hired McLaughlin to serve as

maintenance personnel.

        10.    McLaughlin worked for Hancock Hospital until he voluntarily resigned

on February 21, 2019.

        11.    McLaughlin was a non-exempt laborer.

        12.    McLaughlin believes that, between fall 2015 through February 21, 2019,

Hancock Hospital underpaid his wages, including significant overtime wages for 2.5

hours or more per work week.

        13.    Throughout his employment, McLaughlin routinely performed work for

Hancock Hospital that exceeded forty (40) hours during each calendar week, however,

for the reasons described above, Hancock Hospital failed to fully compensate him at

an overtime rate of pay for his hours worked in excess of forty (40) in each of those

calendar weeks.

        14.    As a term and condition of his employment, Hancock Hospital promised

to compensate McLaughlin for his work on an hourly-paid basis.

        15.    McLaughlin’s rate of pay at the time of his resignation was $19.90 per

hour.
                                           3
Case 1:20-cv-02831-JPH-DLP Document 1 Filed 11/02/20 Page 4 of 10 PageID #: 4




      16.      In the fall of 2015, McLaughlin began receiving a 20% night bonus.

      17.      McLaughlin received overtime pay at time and a half.

      18.      Beginning fall 2015, McLaughlin worked over forty (40) hours per week.

He generally worked five (5) days a week, and his work shift consisted of eight (8)

hours worked between 3:00 p.m. and 11:00 p.m. on Monday through Friday.

      19.      McLaughlin’s job duties included responding to and routing calls from

Hancock Hospital customers and handling routine maintenance jobs.

      20.      During this time, McLaughlin was the only maintenance person

working on the second shift.

      21.      During this time, McLaughlin was responsible for responding to and

routing calls and handling all maintenance tasks.

      22.      Robbins instructed McLaughlin to clock in and clock out for meal breaks.

      23.      Robbins further directed McLaughlin to continue working through his

meal breaks.

      24.      McLaughlin also informed his direct supervisor, Tom Surface of his

continued work during his meal break.

      25.      Robbins and Surface dismissed McLaughlin’s concerns regarding

uncompensated work during his meal breaks.

      26.      As a result, McLaughlin was not compensated for the time he worked

during his 30 minute meal breaks between fall of 2015 and February 21, 2019.


                                           4
Case 1:20-cv-02831-JPH-DLP Document 1 Filed 11/02/20 Page 5 of 10 PageID #: 5




      27.   Between fall 2015 and February 21, 2019, McLaughlin rarely had an

uninterrupted meal break.

      28.   On February 21, 2019, McLaughlin voluntarily separated from Hancock

Hospital.

      29.   As    described   above,   Hancock     Hospital   underpaid   overtime

compensation to McLaughlin because it failed to include as time worked

McLaughlin’s efforts during his uncompensated meal break periods.

      30.   In every work week in which McLaughlin’s hours worked exceeded

thirty-eight (38) hours, McLaughlin lost overtime wages as a result of Hancock

Hospital’s failure to compensate him for his meal breaks.

      31.   For example, McLaughlin was compensated for forty (40) hours between

November 24, 2018 and November 30, 2018. He was not, however, fully compensated

based on his uncredited meal break time of approximately 2.5 hours. As such,

McLaughlin lost out on 2.5 hours of overtime between November 24, 2018 and

November 30, 2018.

             V.    FAIR LABOR STANDARDS ACT CLAIMS BASED
                        ON UNPAID HOURS OF WORK
      32.   McLaughlin incorporates herein by reference paragraphs 1 – 31 above.

      33.   At all relevant times, Hancock Hospital was an “enterprise engaged in

commerce” within the meaning of the FLSA.

      34.   Hancock Hospital is covered by the overtime and minimum wage

provisions of the FLSA.

                                         5
Case 1:20-cv-02831-JPH-DLP Document 1 Filed 11/02/20 Page 6 of 10 PageID #: 6




        35.   Hancock Hospital is an “employer,” as that term is defined by the FLSA.

        36.   McLaughlin is a “person” as that term is defined by the FLSA.

        37.   By not paying McLaughlin at all for some of his periods of time worked

and by not paying him for his full overtime hours worked at an overtime rate of pay,

Hancock Hospital has violated McLaughlin’s rights to be paid overtime under the

Fair Labor Standards Act.

        38.   Hancock Hospital’s failure to comply with the Fair Labor Standards

Act’s provisions regarding overtime compensation is willful and without justification.

        39.   At all relevant times, Defendant had a policy and practice of refusing to

pay overtime compensation at the statutory rate of time and one-half to McLaughlin

for all hours worked in excess for forty (40) hours per work week, which violated the

FLSA.

        40.   Hancock Hospital knowingly and willfully operated their business with

a policy of not paying McLaughlin the FLSA overtime rate (of time and one-half), in

direct violation of the FLSA and the supporting federal regulations.

        41.   At all relevant times, on information and belief, and during the course

of McLaughlin’s employment, Hancock Hospital failed to maintain accurate and

sufficient time records.

        42.   As a result of Hancock Hospital’s failure to properly record, report,

credit, and compensate McLaughlin, the Defendant, has failed to make, keep, and

preserve records with respect to each of its employees sufficient to determine the

                                           6
Case 1:20-cv-02831-JPH-DLP Document 1 Filed 11/02/20 Page 7 of 10 PageID #: 7




wages, hours, and other conditions and practices of employment in violation of the

FLSA.

        43.   Records, if any, concerning the number of hours worked by Plaintiff and

the actual compensation paid to Plaintiff are in the possession and custody of the

Defendant. Plaintiff intends to obtain these records by appropriate discovery

proceedings to be taken promptly in this case and, if necessary, will then seek leave

of court to amend this Complaint to set forth the precise amount due.

        44.   Hancock Hospital failed to properly disclose or apprise McLaughlin of

his rights under the FLSA.

        45.   As a direct and proximate result of Hancock Hospital’s willful disregard

of the FLSA, McLaughlin is entitled to liquidated damages pursuant to the FLSA.

        46.   Due to the intentional, willful, and unlawful acts of Hancock Hospital,

McLaughlin suffered damages in an amount not presently ascertainable.

        47.   Hancock County’s failure to comply with the FLSA’s provisions

regarding overtime compensation and record keeping is willful and without

justification, and subjects Hancock County to a three year statute of limitations.

        48.   McLaughlin seek all available damages, including unpaid wages,

unpaid overtime compensation, liquidated damages, payment of reasonable

attorney’s fees, costs and expenses, and any and all other damages to which they may

be entitled for Hancock County’s violations of his rights under the Fair Labor

Standards Act.

                                          7
Case 1:20-cv-02831-JPH-DLP Document 1 Filed 11/02/20 Page 8 of 10 PageID #: 8




         VI. CLAIMS FOR UNPAID MINIMUM WAGES AND OVERTIME
          COMPENSATION UNDER THE INDIANA MINIMUM WAGE LAW OF
                     1965 (PLEAD IN THE ALTERNATIVE)
      49.    McLaughlin incorporates herein by reference paragraphs 1 – 50 above.

      50.    McLaughlin pleads this claim under the Indiana Minimum Wage Law

of 1965 in the alternative, in the event that Hancock Hospital does not meet the

FLSA’s definition of “enterprise.” If Hancock Hospital is not an FLSA “enterprise,”

then Hancock Hospital is definitely an “employer” as that term is defined by the

Indiana Minimum Wage Law of 1965 at Ind. Code § 22-2-2-3, with two or more

employees at all times relevant to the events described in this complaint.

      51.    McLaughlin was a non-exempt employee.

      52.    Hancock Hospital violated the Indiana Minimum Wage Law of 1965’s

minimum wage provisions by failing to pay McLaughlin at all for a significant

number of hours worked.

      53.    Hancock Hospital violated the Indiana Minimum Wage Law of 1965’s

overtime provisions by failing and refusing to pay McLaughlin at an overtime rate

for hours worked in excess of forty in a calendar week.

      54.    Hancock Hospital’s failure to comply with the Indiana Minimum Wage

Law of 1965’s provisions regarding minimum wages and overtime compensation was

and is willful and without justification.

      55.    McLaughlin seeks all available damages, including unpaid wages,

unpaid minimum wages, unpaid overtime compensation, liquidated damages,


                                            8
Case 1:20-cv-02831-JPH-DLP Document 1 Filed 11/02/20 Page 9 of 10 PageID #: 9




payment of reasonable attorney’s fees, costs and expenses, and all other damages to

which he may be entitled for Hancock Hospital’s violation of the Indiana Minimum

Wage Law of 1965.

                    VII.   INDIANA WAGE PAYMENT STATUTE

       56.    McLaughlin incorporates herein by reference paragraphs 1 – 57 above.

       57.    McLaughlin has a statutory wage claim arising under the Indiana Wage

Payment Statute, Ind. Code 2-2-5.

       58.    McLaughlin voluntarily resigned from employment with Hancock

Hospital on February 21, 2019.

       59.    Hancock Hospital’s failure to pay McLaughlin his wages in full and on

time was an act of bad faith. McLaughlin is entitled to payment of all his earned

wages along with an amount equal to two (2) times the amount of those wages.

       60.    By way of this Complaint, pursuant to Ind. Code 22-2-5-2, McLaughlin

is seeking all available damages, including all unpaid wages, an additional amount

equal to two (2) times his unpaid wages, plus any and all attorney’s fees, costs, and

expenses, and any other damage which he may be entitled pursuant to Indiana Law.

       WHEREFORE, Plaintiff, Kai McLaughlin, respectfully request that the Court

enter judgment against the Defendant, Hancock Regional Hospital, and issue to him

all available relief, including, but not limited to, the following:




                                            9
Case 1:20-cv-02831-JPH-DLP Document 1 Filed 11/02/20 Page 10 of 10 PageID #: 10




      1. All damages available under the FLSA, including all unpaid overtime

         wages, all liquidated damages, and payment of all reasonable attorney’s

         fees, costs, and expenses;

      2. All damages available under the Indiana Minimum Wage Law of 1965,

         including all unpaid minimum wages, all unpaid overtime wages, all

         liquidated damages, and payment of all reasonable attorney’s fees, costs,

         and expenses;

      3. All damages available under the Indiana Wage Payment Statute, including

         all unpaid wages, an additional amount equal to two (2) times his unpaid

         wages, plus all attorney’s fees, costs, and expenses;

      4. Pre-judgment interest, if available; and

      5. All other relief just and proper in the premises.



                                              Respectfully submitted




                                              Aaron J. Williamson, #32803-49
                                              WILLIAMSON CIVIL LAW, LLC
                                              8888 Keystone Crossing
                                              Suite 1300
                                              Indianapolis, IN 46240
                                              Telephone: 317.434.0370
                                              Facsimile: 765.204.7161
                                              aaron.williamson@wcivillaw.com




                                         10
